Title: To Thomas Jefferson from James Innes, 21 February 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Williamsburgh. Feby 21st 1781.

The present distressed Situation of the militia, under my Command induces me, to address your Excellency on their behalf. The most of them are totally destitute of the necessary cloathing to protect them from the Inclemency of the weather. They are lousy dirty and ragged, and from those Circumstances becoming every day more sickly. In addition to this such a spirit of disquietude prevails among the poorer Class, whose Corporeal Labours are necessary to sustain their families that I have been, and still am apprehensive of a mutiny, unless some assurances can be given of a speedy relief. I have sent up Capt. Richeson (in whom I repose much Confidence) personally to report to you the wretched Situation of the troops which compose my Regiment. The Evil consequences which would flow from a mutiny of the militia in our present Circumstances, induces me, contrary to my Ideas of military Discipline to adopt a temporizing Conduct. I have prevailed on the troops to wait patiently your Excellencys Answer, which I supposed would be the prospect of relief in some given time.
The enclosed Letter furnishes the latest advices we have had of the french Squadron. Capt. Edden’s [Samuel Eddins’] Company of Artillery with two field pieces are detached to York, to give protection to the prizes sent to that post by Commodore Tilly.
General Nelson is at present confined to his Chamber with a violent pleurisy, by whose Request during his Indisposition, I have taken Command of the troops in this Quarter. I am still, tho’ I have been in service from the Commencement of the Invasión, without a Commission. I only mention this Circumstance to your Excellency, as in case of capture I should be very hardly treated.

I immagine ere this you have heard of the black affair at Westover.
I have the honor to be very respectfully yr. most obt sert.,

Jas: Innes Colo. Commg.

